Title: From George Washington to Henry Harrison, 21 April 1756
From: Washington, George
To: Harrison, Henry



[Winchester, 21 April 1756]
To Captain Harrison, Commanding at Edwards’s. Sir,

It is out of my power at this juncture to supply you with any Provision. Therefore I would have you apply to Edwards, to whom I write. Acquaint him, that whatever he expends, he shall receive a reasonable satisfaction for: and hint to him, that without his compliance the Garrison now there, must depart to this place. You are likewise ordered (on Mr Hubbard, at Enocks, signifying his want of assistance in aiding his retreat to your Fort) to supply him with at least fifty of your Garrison, who will Escort that under his command to your place, where he is ordered. Dispatch the enclosed letter, on arrival, by Express. I am &c.

G:W.
April 21st 1756.    

